DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in reply to application 17/196,070, filed on 9-Mar-2021.
Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burlutskiy (US 20130206177).
As Per Claim 1: 
Burlutskiy discloses the following limitations:
“a body”
Figure 1 has an element labelled "robotic cleaner" that clearly has a body.
“a travelling unit configured to move the body over a travelling surface of a travelling area”
Figure 8 contains an element 859 labelled "Driving Unit" that is used to move the body.
“a storage configured to store a grid map corresponding to the travelling area and cost information of a plurality of grids included in the grid map”
Paragraph [0057] "The storage unit 830 stores a program and configuration information associated with the operation of the robotic cleaner, and stores map data and measurement data"
The map data is disclosed in Paragraph [0034] among others as including maps that consists of multiple "cells" which would constitute a grid map.
“and a controller configured to: provide a movement route of the travelling area based on the cost information, control the travelling unit such that the body is to move over the traveling area based on the movement route, increase a stay cost of at least one grid corresponding to a route that has passed during the movement of the robot over the travelling area, and control the storage to store the increased stay cost.”
Paragraph [0058] "More specifically, the controller 860 provides control to generate at least one map including information regarding a space to be cleaned by using information measured by at least one sensor included in the sensing unit 810, to set a cleaning path by using the at least one map, and to perform cleaning according to the cleaning path. For example, the controller 860 sets an obstacle area on the space, and sets at least one rectangular area in an area other than the obstacle area. In addition, the controller 860 provides control to perform cleaning at a speed less than or equal to a threshold speed in an active area indicated by the activity map. Further, when a new obstacle is detected during the cleaning operation, the controller 860 updates the cleanness map" Paragraph [0035] The cleanness map 424 describes a cleaned area and an uncleaned area. An appearance of the cleanness map 424 may be similar to the activity map 422 as illustrated in FIG. 5B, but obstacles are not taken into account. The cleanness map 424 is updated after cleaning, and is obsolete over time. The obsoleteness can be represented by color for a user. For example, it is assumed that the cleanness map 424 consists of 1000 small cells. After cleaning the whole house, each cell has a ‘CLEANED’ state and a cleanness value 1. Over time, the cleanness value 1 is decreased at an exponential speed until it reaches a threshold. For example, the threshold may be 0.2 or 0.1. Further, a state of a corresponding cell can be changed to an ‘UNCLEANED’ state. Other states can be assigned between the ‘CLEANED’ state and the ‘UNCLEANED’ state. For example, a ‘TO BE CLEANED’ state can be assigned for a cleanness value 0.5.
In this reference a robotic cleaning robot uses a grid map to plan a route by assigning values to grids that it has or hasn't already been to. The values assigned to these grids (which decrease over time from a value of 1 when the grid has been recently passed over) amount to a stay cost as they serve the purpose of biasing the route planning of the robot away from these areas with higher score values.
With regards to Claim 2, Burlutskiy discloses the following limitation:
“wherein the cost information includes an intrinsic cost based on environmental information of the travelling area, and the stay cost of the at least one grid.”
Paragraphs [0043] - [0045] describe a process by which the disclosed cleaning robot plans its route involving detecting obstacles or other challenges that might make a particular area more difficult to traverse or clean and updating the cleanness map that amounts to stay costs for grid areas. After an initial pass through the house, it is disclosed that the robot will go back through the house using the intrinsic costs of each area which consists of both and "reachability" data and will also use the "cleanness" data, which is equivalent in function to the "stay cost", to direct itself along its path.
With regards to Claim 3, Burlutskiy discloses the following limitation:
wherein the stay cost is stored with respect to a stay map composed of grids corresponding to the travelling area, and a separate stay cost is associated with respect to each of the grids.
Paragraph [0035] "The cleanness map 424 describes a cleaned area and an uncleaned area. An appearance of the cleanness map 424 may be similar to the activity map 422 as illustrated in FIG. 5B, but obstacles are not taken into account. The cleanness map 424 is updated after cleaning, and is obsolete over time. The obsoleteness can be represented by color for a user. For example, it is assumed that the cleanness map 424 consists of 1000 small cells. After cleaning the whole house, each cell has a ‘CLEANED’ state and a cleanness value 1. Over time, the cleanness value 1 is decreased at an exponential speed until it reaches a threshold. For example, the threshold may be 0.2 or 0.1. Further, a state of a corresponding cell can be changed to an ‘UNCLEANED’ state. Other states can be assigned between the ‘CLEANED’ state and the ‘UNCLEANED’ state. For example, a ‘TO BE CLEANED’ state can be assigned for a cleanness value 0.5."
With regards to Claim 4, Burlutskiy discloses the following limitation:
“wherein the intrinsic cost and the stay cost are stored with respect to the grid map.”
Paragraphs [0043] - [0045] describe a process by which the disclosed cleaning robot plans its route involving detecting obstacles or other challenges that might make a particular area more difficult to traverse or clean and updating the cleanness map that amounts to stay costs for grid areas. After an initial pass through the house, it is disclosed that the robot will go back through the house using the intrinsic costs of each area which consists of both and "reachability" data , stored on a "fault" map, and "cleanness" data, stored on a "cleanness" map to direct itself along its path. The maps are disclosed in Paragraphs [0033] through [0035] as consisting of cells which amounts to a grid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burlutskiy in view of Zhu (US 20210200220).
With regards to Claim 5, Burlutskiy discloses all of the limitations of the independent claim, but Burlutskiy alone does not disclose the following limitation that a combination of Burlutskiy in view of Zhu does disclose:
“wherein the controller is configured to determine a travelling cost based on the intrinsic cost, the stay cost, and an adjacent cost based on a distance when the robot is to move from a starting point to an arrival point of the traveling area, and the controller is configured to provide a movement route having a minimum travelling cost with respect to the travelling area”
Burlutskiy Paragraphs [0043] - [0045] describe a process by which the disclosed cleaning robot plans its route involving detecting obstacles or other challenges that might make a particular area more difficult to traverse or clean and updating the cleanness map that amounts to stay costs for grid areas. After an initial pass through the house, it is disclosed that the robot will go back through the house using the intrinsic costs of each area which consists of both and "reachability" data and will also use the "cleanness" data, which is equivalent in function to the "stay cost", to direct itself along its path. Zhu Paragraph [0051] " FIG. 6 illustrate a searching algorithm to position an ADV in a target position. For example, the searching algorithm may be A-star searching algorithm. A-star (A*) searching algorithm is an informed search algorithm. Starting from a starting node of a graph, A-star aims to find a path to a goal node having the smallest cost (least distance travelled, shortest time, etc.). A-star does this by maintaining a tree of paths originating at the start node and extending those paths one edge at a time until its termination criterion is satisfied. At each iteration of its main loop, A-star determines which of its paths to extend based on the cost of the path and an estimate of the cost required to extend the path all the way to the goal node. Specifically, A-star selects the path that minimizes f(n)=g(n)+h(n) where n is a next node on the path, g(n) is the cost of the path from the start node to n node, and h(n) is a heuristic function that estimates the cost of the shortest path from n to the goal node. A-star terminates when the path it chooses to extend is a path from the start node to the goal node or if there are no paths eligible to be extended. The heuristic function is problem-specific."
The Burlutskiy reference details how intrinsic costs of gird points and increasing stay cost can be used to plot a path through a house for cleaning purposes while the Zhu reference details a system that uses the distance from one node (which function exactly as grid points in the instant application) to an adjacent node repeatedly to construct a route from an initial point to a final point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the stay cost and intrinsic cost of Burlutskiy with the adjacency cost of Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to make the robot more efficient by biasing the robot away from taking longer paths to cover the area.
With regards to Claim 15, Burlutskiy discloses all of the limitations of the independent claim, but Burlutskiy alone does not disclose the following limitation that a combination of Burlutskiy in view of Zhu does disclose:
“further comprising: determining a travelling cost based on the intrinsic cost, the stay cost, and an adjacent cost based on a distance when the robot is to move from a starting point to an arrival point of the travelling area, and providing a movement route having a minimum travelling cost with respect to the travelling area.”
Burlutskiy Paragraphs [0043] - [0045] describe a process by which the disclosed cleaning robot plans its route involving detecting obstacles or other challenges that might make a particular area more difficult to traverse or clean and updating the cleanness map that amounts to stay costs for grid areas. After an initial pass through the house, it is disclosed that the robot will go back through the house using the intrinsic costs of each area which consists of both and "reachability" data and will also use the "cleanness" data, which is equivalent in function to the "stay cost", to direct itself along its path. Zhu Paragraph [0051] " FIG. 6 illustrate a searching algorithm to position an ADV in a target position. For example, the searching algorithm may be A-star searching algorithm. A-star (A*) searching algorithm is an informed search algorithm. Starting from a starting node of a graph, A-star aims to find a path to a goal node having the smallest cost (least distance travelled, shortest time, etc.). A-star does this by maintaining a tree of paths originating at the start node and extending those paths one edge at a time until its termination criterion is satisfied. At each iteration of its main loop, A-star determines which of its paths to extend based on the cost of the path and an estimate of the cost required to extend the path all the way to the goal node. Specifically, A-star selects the path that minimizes f(n)=g(n)+h(n) where n is a next node on the path, g(n) is the cost of the path from the start node to n node, and h(n) is a heuristic function that estimates the cost of the shortest path from n to the goal node. A-star terminates when the path it chooses to extend is a path from the start node to the goal node or if there are no paths eligible to be extended. The heuristic function is problem-specific."
The Burlutskiy reference details how intrinsic costs of gird points and increasing stay cost can be used to plot a path through a house for cleaning purposes while the Zhu reference details a system that uses the distance from one node (which function exactly as grid points in the instant application) to an adjacent node repeatedly to construct a route from an initial point to a final point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the stay cost and intrinsic cost of Burlutskiy with the adjacency cost of Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to make the robot more efficient by biasing the robot away from taking longer paths to cover the area.

Claims 6, 7, 9, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burlutskiy in view of Song (US 20170344007).
With regards to Claim 6, Burlutskiy discloses all of the limitations of the independent claim, but Burlutskiy alone does not disclose the following limitation that a combination of Burlutskiy in view of Song does disclose:
“wherein the controller is configured to increase the stay cost based on a difference of adjacent costs between two adjacent grids during one movement of the robot from the starting point to the arrival point of the travelling area.”
Burlutskiy Paragraph [0035] discloses a "cleanness value" that is assigned to grid coordinates, which has a maximum value of 1 that represents an area that has just been cleaned, while Song has a grid system that uses an adjacency cost assigned to cells in its navigation grid and the difference between adjacency cost of two adjacent grids is also 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cleanness value of Burlutskiy with the increment value disclosed by Song. One of ordinary skill in the art would have been motivated to make this modification in order to create a direct proportionality link between the two values which ensures that one does not begin to overpower the other in the route calculation.
With regards to Claim 7, Burlutskiy discloses all of the limitations of the independent claim and Burlutskiy in view of Zhu discloses all of the limitations of the claim to which this one depends, Burlutskiy and Burlutskiy in view of Zhu do not disclose the following limitation that Song does disclose:
“wherein the adjacent cost is proportional to the distance.”
Paragraph [0101] "The adjacency cost is a path cost that is related to the movement of the mobile robot between two points. In most cases, the path cost is assigned in proportional to a movement distance of the mobile robot."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the collection of features disclosed by Burlutskiy in view of Zhu with the adjacent cost being proportional to the distance disclosed by Song. One of ordinary skill in the art would have been motivated to make this modification because this increases the effectiveness of the robot by placing a higher priority on grid cells that are closer to the robot.
With regards to Claim 9, Burlutskiy discloses all of the limitations of the claims to which this claim depends but does not disclose the following limitation that Song does disclose:
“wherein the intrinsic cost is set based on a first value with respect to a risk area corresponding to a fixed object or a border line and a second value, less than the first value, with respect to a predicted risk area adjacent to the risk area.”
Paragraph [0099] "As shown in FIG. 16(a), a less cost is assigned to a grid that is farther away from an obstacle. For example, regions that are nearest to the obstacle are assigned with 100, and regions that are farther away from the obstacle is assigned with 10. FIG. 16(b) is a diagram showing assignment of the intrinsic cost to the entire map"
In this passage as well as in Figure 16(a) permanent obstacles are shown to have an effect on the intrinsic cost in the grid where they are directly located but also have a probabilistic effect on surround grid cells as they move further away from the risk location the effect that have on the cost lessens.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of features disclosed by Burlutskiy with the multiple values assigned to grid cells based on co-location or proximity of the cell to an object. One of ordinary skill in the art would have been motivated to make this modification in order to make the robot safer by providing route planning values removed from the object itself.
With regards to Claim 16, Burlutskiy discloses all of the limitations of the independent claim, but Burlutskiy alone does not disclose the following limitation that a combination of Burlutskiy in view of Song does disclose:
“wherein the increasing and storing of the stay cost may increase the stay cost based on a difference of adjacent costs between two adjacent grids during one movement of the robot from the starting point to the arrival point to the travelling area.”
Burlutskiy Paragraph [0035] discloses a "cleanness value" that is assigned to grid coordinates, which has a maximum value of 1 that represents an area that has just been cleaned, while Song has a grid system that uses an adjacency cost assigned to cells in its navigation grid and the difference between adjacency cost of two adjacent grids is also 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cleanness value of Burlutskiy with the increment value disclosed by Song. One of ordinary skill in the art would have been motivated to make this modification in order to create a direct proportionality link between the two values which ensures that one does not begin to overpower the other in the route calculation.
With regards to Claim 17, Burlutskiy discloses all of the limitations of the independent claim and Burlutskiy in view of Zhu discloses all of the limitations of the claim to which this one depends, Burlutskiy and Burlutskiy in view of Zhu do not disclose the following limitation that Song does disclose:
“wherein the adjacent cost is proportional to the distance.”
Paragraph [0101] "The adjacency cost is a path cost that is related to the movement of the mobile robot between two points. In most cases, the path cost is assigned in proportional to a movement distance of the mobile robot."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the collection of features disclosed by Burlutskiy in view of Zhu with the adjacent cost being proportional to the distance disclosed by Song. One of ordinary skill in the art would have been motivated to make this modification because this increases the effectiveness of the robot by placing a higher priority on grid cells that are closer to the robot.
With regards to Claim 19, Burlutskiy discloses all of the limitations of the claims to which this claim depends but does not disclose the following limitation that Song does disclose:
“wherein the intrinsic cost is set based on a first value with respect to a risk area corresponding to a fixed object or a border line and a second value, less than the first value, with respect to a predicted risk area adjacent to the risk area.”
Paragraph [0099] "As shown in FIG. 16(a), a less cost is assigned to a grid that is farther away from an obstacle. For example, regions that are nearest to the obstacle are assigned with 100, and regions that are farther away from the obstacle is assigned with 10. FIG. 16(b) is a diagram showing assignment of the intrinsic cost to the entire map"
In this passage as well as in Figure 16(a) permanent obstacles are shown to have an effect on the intrinsic cost in the grid where they are directly located but also have a probabilistic effect on surround grid cells as they move further away from the risk location the effect that have on the cost lessens.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of features disclosed by Burlutskiy with the multiple values assigned to grid cells based on co-location or proximity of the cell to an object. One of ordinary skill in the art would have been motivated to make this modification in order to make the robot safer by providing route planning values removed from the object itself.
Allowable Subject Matter
Claims 8, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Neither the Burlutskiy nor the Zhu references teach or suggest these features.  Specifically, they do not teach a controller which is configured to initialize all stay costs when the stay cost of one grid exceeds a minimum value of the intrinsic cost nor do they teach a controller which is configured to initialize all stay costs when the stay cost of one grid is equal to or greater than the second value (wherein first and second values are set forth in Claims 1, 2 and 9).

Conclusion
The following list of relevant references is provided for convenience:
Balutis (US 20160174459)
This reference details a robotic lawn mower that divides the mowing area into sections.
Letsky (US 20100324731)
This reference details a robotic lawn mower that is confined to an area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667          

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667